Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the contact material is “mainly composed of a Ag alloy,” and then that the material comprises an alloy and a separate phase from the alloy.  What is claimed is not clear.  Form the specification it is clear that the oxide material would be precipitated within the alloy, but as claim 1 is written, these are required to be discrete elements; that is the “alloy” exists separate from the “additive” in claim 1.  This is not believed to be consistent with applicant’s invention, and renders the claim indefinite. Is the “additive” discrete from the alloy or a part of the alloy?
Each of claims 2-20 depends from claim 1 and is also indefinite.
Claim 1 includes the language “wherein when a metal atom constituting the main additive or the main additive is carbon, the Ag alloy contains a solid solution element having a vacancy binding energy lower than a vacancy binding energy that is a binding energy between the metal atom included in the main additive and a vacancy in an Ag metal, or a binding energy between carbon included in the main additive of carbon and a vacancy in an Ag metal, in an amount of 0.01 wt. % or more.  While no rejection is made over this limitation it is merely noted here that the limitation is a contingent limitation, and is considered to be optional in the contact material.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 12-16, and 18 -20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CA 1020375 (hereinafter “Shibata”).
Regarding claim 1, Shibata teaches a contact material (see title, page 1 or claim 1).  Shibata teaches that the contact material includes copper with oxides precipitated wherein the alloy includes indium and tin (see claim 1, or p. 2 ll 10-20).  Shibata teaches further that the contact material silver alloy preferably includes alkali earth metal or iron in order to refine the oxides that precipitate (See p. 3, l20 – p. 4 ll 10). 
Shibata teaches examples of the contact material such as Example 2 in which the alloy contains 8% Sn, 5% In, and 0.5% Mg.  The composition of the contact material falls in the ranges as claimed anticipating the entire ranges.  Applicant is directed to MPEP 2131.03. 
Regarding wherein when a metal atom constituting the main additive or the main additive is carbon, the Ag alloy contains a solid solution element having a vacancy binding energy lower than a vacancy binding energy that is a binding energy between the metal atom included in the main additive and a vacancy in an Ag metal, or a binding energy between carbon included in the main additive of carbon and a vacancy in an Ag metal, in an amount of 0.01 wt. % or more, the tin addition, followed by internal oxidation, are believed to meet the limitation of the additive, whereas the Mg is believed to meet the limitation of the solid solution element at 0.01% or more.  
Regarding claim 2, Shibata teaches Sn is added at7%, and that Bi is added at 1% prior to the internal oxidation  (Example 5).  The composition of Shibata thus falls inside the ranges a as claimed, anticipating the entire ranges.
Regarding claim 3, it is noted that the claim is written in a contingent format (“in the case of nickel or nickel oxide”).  Based on a broadest reasonable interpretation of the claim, nickel is considered optional.  
Regarding claim 6, Shibata teaches zinc at 7% (page 8). 
Regarding claim 12, Shibata teaches an example with 0.4% Ni (p 7). 
Regarding claim 13, Shibata teaches examples at 2, 3, and 4% indium (p. 8). 
Regarding claim 14, Shibata teaches an example with 1% Bi (p 8). 
Regarding claim 15, Shibata teaches an example with 4% Sn (p 8). 
Regarding claim 16, Shibata teaches an example with 2% Zn (p 8). 
Regarding claim 18, Shibata teaches an example with 2% Zn (p 8). 
Regarding claims 19-20, Shibata teaches that the composition is used for electrical contacts (See Title).  

Claim(s) 1, 2, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5,286,441 (hereinafter “Sumico”).

Regarding claims 1 and 2, Sumico teaches a composite material used for contacts that is formed from oxidation of a Ag alloy (abstract or cols 1-2).  Sumico teaches that the material includes elements A, B, and/or C, in amounts of 1-20%, 0.01-8%, and 0.01-8%, respectively (claim 1).  Sumico teaches that element A may include Zn, and B may include Ca (claim 1).  Sumico teaches an example of this at 7.5% Sn, and 2.5% Ca (see Table 1, and Examples).  The composition of the alloy of Sumico falls within the claimed range, anticipating the entire range.  
Regarding claims 19 and 20, Sumico describes that the material may be for switches (col. 1 and col. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 8, and 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,286,441 (hereinafter “Sumico”).
Sumico is applied to the claims as stated above.
Regarding claim 3 Sumico teaches that the material may comprise Ni at 0.01-8% (claim 1) overlapping the claimed range and establishing a prima facie case of obviousness.  It would have been obvious to the skilled artisan at time of invention to have selected nickel in the claimed range because Sumico teaches the same utility over the entire range. 
Sumico teaches that Mg may be present at 0.01-8% (claim 1), overlapping the claimed range and establishing a prima facie case of obviousness.  
Regarding claim 4 Sumico teaches that the material may comprise Fe at 0.01-8% (claim 1) overlapping the claimed range and establishing a prima facie case of obviousness.  It would have been obvious to the skilled artisan at time of invention to have selected iron in the claimed range because Sumico teaches the same utility over the entire range. 
Sumico teaches that Mg may be present at 0.01-8% (claim 1), overlapping the claimed range and establishing a prima facie case of obviousness.  
Regarding claim 6, Sumico teaches that the material may comprise Zn at 5-20 % (claim 1) overlapping the claimed range and establishing a prima facie case of obviousness.  It would have been obvious to the skilled artisan at time of invention to have selected iron in the claimed range because Sumico teaches the same utility over the entire range. 
Regarding claim 8, the amount of Zr (claim 1) overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 12, the amount of Ni (claim 1) overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 13, the amount of In (claim 1) overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 14, the amount of Bi (claim 1) overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 15, the amount of Sn (claim 1) overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 16, the amount of Zn (claim 1) overlaps the claimed range, establishing a prima facie case of obviousness.  
Regarding claim 18, Sumico teaches that Ni may be added (Claim 1)


Claim(s) 5, 7, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,286,441 (hereinafter “Sumico”), and further in view of US 3,508,320 (hereinafter “Blue”).
Sumico is applied to the claims as stated above. 
Regarding claim 5, Sumico is silent as to tungsten.  
Blue teaches electrical contacts with silver matrix (see col 1-2).  Blue teaches that it is known to add refractory metal such as tungsten to a silver matrix in order to provide arc erosion resistance to the silver and hold it (se col. 1).  Blue teaches that tungsten, tungsten carbide, and molybdenum may be used (col 1).  Blue teaches that one such composition is 90% silver and 10% tungsten (See col. 3).  The amount of tungsten falls in the claimed range, establishing a prima facie case of obviousness.  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Sumico, and further to have added tungsten, because Blue teaches to add refractory metal such as tungsten to a silver matrix in order to provide arc erosion resistance to the silver and hold it (se col. 1).  The combination of known elements using known methods to yield predictable results would have been prima facie obvious.  
Regarding claim 7, Blue teaches that WC may be added (col 1), thus overlapping the claimed range.
Regarding claim 9, Blue teaches that Mo may be added (col 1), thus overlapping the claimed range.
Regarding claim 17, Blue teaches that WC may be added (col 1), thus overlapping the claimed range.

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,286,441 (hereinafter “Sumico”), and further in view of US 4,056,365 (hereinafter “Bevington”).
Sumico is applied to the claims as stated above.
Bevington teaches that it is known in the art to dope a silver contact material with lithium in order to improve density (See Summary of the Invention).  Bevington teaches that Li should be about 0.01-0.05% (see col. 3), overlapping the claimed range.  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Sumico, and further to have added lithium, because Bevington teaches to add Li to a silver matrix in order improve density (see Summary).  The combination of known elements using known methods to yield predictable results would have been prima facie obvious.  


Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,286,441 (hereinafter “Sumico”), and further in view of US 2,197,393 (hereinafter “Hensel”).
Sumico is applied to the claims as stated above.
Hensel teaches that it is known in the art to alloy a silver contact material with magnesium and copper in order to improve heat treatability (See col 1-2).  Hensel teaches that Cu  should be about 0.5-10 % (see col. 3), overlapping the claimed range.  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Sumico, and further to have added copper, because Hensel teaches to add Cu to a silver in order improve heat treatability (see col 2).  The combination of known elements using known methods to yield predictable results would have been prima facie obvious.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734